Citation Nr: 1814100	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for personality disorder, obsessive compulsive disorder with depression and anxiety (also claimed as an acquired psychiatric disorder) ("personality disorder").


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1992 to September 1995. 

This appeal comes before the Board of Veteran's Appeals (Board) from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.

The matter was previously remanded in November 2016 for further development. As the development has now been completed, the appeal returns to the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran had a personality disorder in service that was not subject to superimposed injury.  Personality disorders are not disabilities, injuries or diseases within the meaning of applicable legislation for disability compensation purposes

2.  A current acquired psychiatric disorder is not shown to be etiologically related to the Veteran's period of active military service.  

CONCLUSION OF LAW

The criteria for service connection for personality disorder, to include an acquired psychiatric disorder manifested by obsessive compulsive disorder with depression and anxiety have not been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2017); 38 C.F.R. §§ 4.9, 4.127 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his personality disorder, obsessive compulsive disorder and depressive and anxious symptoms are caused by his military service.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Personality disorders are not diseases or injuries for VA disability compensation purposes. 38 C.F.R. §§   4.9, 4.127.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. 38 C.F.R. § 4.127.  

Here, the Board finds that the Veteran had a personality disorder at the time of entrance onto active duty but that such was not subject to superimposed injury.  Moreover, to the extent that he has a current acquired psychiatric disability, it has not been shown to be etiologically related to his active military service.  

Service treatment records reflect a diagnosis of narcissistic personality disorder as well as single episode depression, alcohol abuse and substance abuse. (See STR-Medical pg. 39, 43, 55, 60).  Specifically, there is a single 2-week episode of mental health challenges where he was consuming excessive amounts of alcohol to intoxication and expressed depressed symptoms. Id.at 41. 

He received a mental health evaluation in June 1995, but was released the same day having no indication of suicidal ideation or intent. Id. 41-42. The Veteran expressed having difficulties with his temper all of his life and was suspended a total of 10-12 days in his childhood for fights. Id. He reported being arrested for simple assault in August 1994, but the charges were dropped. Id. He also reported an arrest for intoxication, but there were no known pending charges. Id. He was referred to seek treatment at a mental health clinic.  Id. However, when he was unable to see a physician the same day, he left displeased.  . Id.  

He returned approximately one week later complaining of suicidal ideation and was admitted to Fuller Memorial Hospital. Throughout his stay, he was relatively pleasant, but displayed agitation, which physician noted was possibly due to withdrawal symptoms.  Id. The Veteran was prescribed Prozac even though there were no vegetative symptoms of depression documented. Id. He also displayed some entitlement by requesting Ativan without any indication of anxiety or agitation.  Id. 

He was released and later arrived at Naval Hospital, Camp Lejeune, North Carolina stating that he had been told he would be inpatient and would not have to return to his unit. Id. He expressed concerned about being able to control his anger if he had to be returned to his unit and was admitted for further evaluation. Id. He adamantly denied history of any drug use, but was facing disciplinary action by the command after a positive urinalysis test revealing cannabis use. Id. at 42. A Mental status examination revealed depressed mood; sullen and quiet when informed he may have to return to his unit, but otherwise was unremarkable with normal speech, thought processes and memory. Id. His judgment was impaired with a sense of entitlement. Id. He admitted to having an alcohol problem, but declined rehabilitation treatment. Id. at 43. 

During hospitalization, he declined therapy; electing to go to the quiet room. He was social, played pool, smiled and joked with others with no evidence of social impairment. Id.  After approximately five days, he requested release. Id.  As he displayed no symptoms of psychomotor retardation, vegetative symptoms of depression, hopelessness, helplessness, psychosis, hypomania or any other manic behavior or symptom of depression, antidepressants were not administered. Id. 

The Veteran expressed interest in trying to pursue a Medical Board as he felt that he should get benefits at the time of discharge. His discharge examination was unremarkable. Id.  A Minnesota Multiphasic Personality Inventory test revealed the Veteran's symptoms were consistent with alcohol or substance dependence, but not major depressive disorder. Id. He was diagnosed with alcohol dependence, substance abuse and narcissistic personality disorder. Id. 43, 55, 56, 57.

In July 1995, the Veteran sought ultimately rehabilitation treatment for his alcohol and substance abuse dependence; expressing feeling symptoms of anxiety and depression due to his inability to bring his drinking under control. Id. at 52.

Essentially, his service treatment records reflect a single episode of situational depression, coincidentally at the time he was facing disciplinary action for a positive urinalysis of drug use. Peculiarly, the Veteran testified that he knew urinalysis testing was to occur, but smoked cannabis anyways, which was "not on purpose." A single temporary flare-up during service of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The only subsequent treatment during service related to drug rehabilitation services; none for personality disorder.

Notably, the Veteran committed multiple infractions, which resulted in discharge from the military. (See Military Personnel Records pg. 43). While these infractions could be an indication of an underlying acquired psychiatric disability, as noted by the June 2013 January 2017 VA examiner, these disciplinary problems were part of a larger pattern of his narcissistic personality disorder and substance abuse.  He reported to the June 2013 examiner that after being discharged from the hospital back to his unit, he intentionally smoked cannabis so that he would be caught and discharged. (See June 2013 VA examination pg. 13). 

This conclusion is consistent with the evidence of record.  There is no competent medical opinion to refute this conclusion or suggest that the Veteran's disciplinary issues in service were an indication of psychiatric illness rather than his personality disorder. There are also no opinions otherwise linking any of the diagnosed psychiatric conditions to service. Two VA examiners of record have attributed his depressive and anxiety symptoms as due to the natural progression of his personality disorder and substance abuse. See Wagner v. Principi, 370 F. 3d 1089, 1096.

The Board acknowledges the Veteran's contention that there is no objective medical evidence of a pre-existing mental disease of record and that the Veteran's June 1992 enlistment examination was within normal limits.  However, personality disorders, whenever first diagnosed, are not VA disabilities as a matter of law.

The Board also acknowledges the buddy statement submitted by his friend, D.O. in May 2013 as well as the medical records from South Coast Hospital in April 2001 as well as the fact that the Veteran has been in receipt of Social Security benefits. However, this evidence is of little probative value as they do not attest to his symptoms in service.   (See October 2016 MTR). 

Accordingly, the Board finds that the Veteran's personality disorder is not subject to service connection as there is no evidence that his disorder has been aggravated beyond its natural progression not that there was evidence of a superimposed acquired psychiatric disorder. In January 2017, a VA examiner reviewed the June 2013 VA examination, focusing on the conclusion that the symptoms of depression and anxiety endorsed by the Veteran were most likely a function of an underlying personality disorder and consistent with previously diagnosed narcissistic personality disorder with features of antisocial disorder.  The January 2017 examiner opined that it is unlikely that his personality disorder was a result of or incurred in military service. The pattern of behavior preceded enlistment. The Veteran reported conduct disturbances in high school along with significant substance abuse and multiple arrests. The examiner further opined that personality disorders generally manifest prior to adulthood and are typically derived from several variables such as genetics, family environment and developmental history. He agreed with the June 2013 examiner that the Veteran's personality disorder was not solely the result of or incurrence in service. However, he declined to opine if the condition was aggravated solely due to military service as rendering an opinion would be too speculative. All in all, he opined that claimed condition, clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness. 

In addition, to the extent the Veteran has current diagnoses of any acquired psychiatric disability, such has not been shown to be etiologically related to his active military service. 

In reaching these conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the doctrine is not applicable because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R § 3.102.


ORDER

Service connection for personality disorder or an acquired psychiatric disorder manifested by obsessive compulsive disorder with depression and anxiety is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


